internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-107878-99 cc dom it a b3 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend tribe tax_year law x issue whether benefits provided to tribal members through various programs administered by the education department of the tribal government of tribe are taxable to the recipients and subject_to income_tax_withholding under sec_3402 of the internal_revenue_code conclusion benefits provided to tribal members through various programs administered by the education department of the tribal government of tribe are not per capita payments and are not subject_to income_tax_withholding under sec_3402 of the code facts tribe is a federally recognized indian_tribe under law the members of tribe are governed by an elected tribal council election terms responsibilities and duties of the tribal council are set forth in the tribe’s constitution and by-laws which can be amended only by a two-thirds vote of eligible voters in the tax_year at issue the tribe had approximately x enrolled members tam-107878-99 tribe operates various commercial enterprises including a casino tribe conducts both class ii and class iii gaming operations pursuant to the indian gaming regulatory act u s c et seq igra generally income from the casino is the primary source of funding for tribe’s government tribe provides basic government services consistent with those provided by state and local governments those services include education public safety including police and fire protection tribal court system social services public works health services housing authority parks and recreation cultural resources and a museum tribe’s education department provides essential educational and developmental services to its members through multiple educational programs these programs are designed by tribe to meet the varying educational needs of the members and are administered without regard to the financial needs of the student tribe received several federal grants that covered a portion of the costs of the programs at issue the relevant programs administered by tribe’s education department are child development center-tribe’s child development center provides age-appropriate education for tribal children from infancy through kindergarten the infant toddler program is centered on sensorial experiences and the environment is structured to provide a variety of motor and sensory experiences the pre-kindergarten and kindergarten programs integrate cognitive physical and affective development these programs provide math language science and social studies along with media to build visual auditory and motor skills and to develop memory the center also provides programs for special needs children within its existing programs after completing kindergarten most tribal children enter public elementary schools in the surrounding communities some children are enrolled at the center by order of the tribe’s child protective service temporary educational instructors-tutoring programs are available to tribal youth and adult members to provide remedial instruction these programs were developed due to the large number of tribal members who had not completed their formal education tutoring and adult education are available to help members obtain a high school general equivalency degree ged college preparatory assistance after-school tutoring and life skills classes summer youth program-tribe maintains a program for tribal children which began as a safe house with 24-hour supervision for children age sec_5 to who are in need of care or who have been removed from their homes for their protection as part of that program some children are taken to the mountains during the summer many of the children in the program formerly resided in an inner-city environment the program provides a stable environment recreational activities and the opportunity for the individual child to develop a sense of self-worth respect for others and leadership skills the summer program was within the scope of a johnson-o’malley grant administered by the bureau of indian affairs u s c sec_452 et seq tam-107878-99 room and board at residential schools-during tax_year payments of room and board were made to two secondary schools on behalf of several tribal youths the schools specialized in providing highly structured residential living for students with learning disabilities and other special needs upon audit the revenue_agent took the position that the amounts paid_by tribe for the above programs were distributions of net_revenues of class ii or iii gaming activities subject_to_withholding by tribe in accordance with sec_3402 of the code law sec_2703 of igra classifies gaming activities conducted by indian tribes class i gaming activities are social games solely for prizes of minimal value or traditional forms of indian gaming engaged in as part of tribal ceremonies class ii gaming activities generally are bingo_games similar to bingo eg pull tabs punch boards tip jars and instant bingo and card games either explicitly authorized by the state or not explicitly prohibited by the state played at any location in the state and conducted in conformity with any state regulations regarding periods of operation or wagering limitations class ii gaming activities do not include any banking card games eg baccarat chemin de fer or blackjack slot machines or any electronic or electromagnetic facsimiles of games of chance class iii gaming activities are all forms of gaming that are not classified as class i or class ii section b b of igra provides a listing of authorized uses of the net_revenues from class ii and class iii gaming activities conducted by indian tribes i to fund tribal government operations or programs ii to provide for the general welfare of the indian_tribe and its members iii to promote tribal economic development iv to donate to charitable organizations or v to help fund operations of local_government agencies section d section b of igra provides that the net_revenues from class ii and class iii gaming activities may be used to make per capita payments to members of the indian_tribe only if the indian_tribe has prepared a plan to allocate revenues to uses authorized by paragraph b section b also provides that per capita payments are subject_to federal taxation and the tribes must notify members of such tax_liability when payments are made section d sec_3402 of the internal_revenue_code provides- every person including an indian_tribe making a payment to a member of an indian_tribe from the net_revenues of any class ii or class iii gaming activity conducted or licensed by such tribe shall deduct and withhold from such payment a tax in an amount equal to such payment’s proportionate share of the annualized_tax tam-107878-99 sec_3402 was added to the internal_revenue_code by the uruguay round agreements act pub_l_no sec_701 house of representatives report no part 103rd cong 2d sess 1995_1_cb_250 which accompanied the act states present law net revenue from certain gaming activities conducted or licensed by an indian_tribe may be used to make taxable_distributions to members of an indian_tribe the tribe must notify it members of the tax_liability at the time the payments are made u s c b and d the tribe is not required to withhold on such payments except to the extent backup withholding rules apply under sec_3406 reasons for change distributions of net_revenues from gaming activity by an indian_tribe may result in significant tax_liability to the tribe’s members establishing withholding on such payments will more closely match estimated_tax payments to ultimate tax_liability for some tribal members this change may eliminate the need to make quarterly estimated_tax payments for others it will reduce the likelihood that they will face penalties for underpayment_of_tax at the time of tax filing sec_7701 of the code provides the term indian_tribal_government means the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions analysis tribe’s programs at issue child development center temporary education instructors summer youth program and room and board at residential schools are all administered by its education department and are part of the department’s educational_services to tribal members the facts presented show that tribe provides the programs to meet educational needs of tribal members nothing indicates that tribe provides the programs to distribute net_revenues from gaming to tribal members generally direct distributions are not made under these programs to tribal members nor are these educational benefits provided under a constructive distribution program for example where tribal members select benefits that tribe pays for tribe’s position is that its educational_services including the programs at issue are basic governmental services and provide substantially_similar benefits to those provided by federal state and local tam-107878-99 government educational programs after review of the facts with respect to these programs we agree sec_7701 of the code defines indian tribal governments as governing bodies of indian tribes and recognizes that these bodies exercise governmental functions in general where indian tribal governments act in this capacity to provide the types of benefits traditionally provided by a government to its citizens for example as in the present case providing a full array of educational benefits to the children of the community tax treatment should be analogous section b of igra lists authorized uses by indian tribes of the net_revenues from class ii and class iii gaming activities section b and section d of igra provide that net_revenues from class ii and class iii gaming activities may be used to make per capita payments to members of the indian_tribe only if the tribe has prepared a plan to allocate revenues to uses authorized by section b b including funding tribal government operations or programs section b and section d state that per capita payments are subject_to federal taxation and that the tribe must notify members of their tax_liability for per capita payments when such payments are made sec_3402 of the internal_revenue_code requires the tribe to withhold income_tax on such per capita payments h_r rep no part 103rd cong 2d sess 1995_1_cb_250 these provisions which are intended to ensure adequate withholding on taxable benefits arising from the distribution of net_revenues from class ii or class iii gaming activities are not intended to and do not operate to extend the scope of what is taxable thus withholding under sec_3402 is not imposed merely by reason of the benefits being sourced in class ii or class iii gaming activities but rather by reason of the benefits being taxable_income in the form of a payment described in sec_3402 because the described benefits are neither but are rather the type of benefit routinely provided by government entities and are being provided in the present case by the indian_tribal_government in its governmental capacity they do not result in income to the recipients or give rise to withholding under sec_3402 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
